Citation Nr: 1047650	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to August 1980 
and from October 1981 to July 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In March 2009, the Board granted an increased rating 
for service connected posttraumatic stress disorder and remanded 
the TDIU issue for additional development.  

In November 2008, the Veteran testified in a Board hearing in 
front of the undersigned Veterans Law Judge in Washington, D.C.  
The transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also received additional medical evidence from the 
Veteran in July 2010.  The new evidence was not accompanied by a 
waiver of the Veteran's right to initial consideration of the new 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  The 
Board notes that the new evidence does not relate to the issue on 
appeal, therefore, it is not pertinent and referral to the RO for 
initial review is not required.  38 C.F.R. § 20.1304(c).

The evidence submitted in May 2009, however, raises the 
issue of reopening the Veteran's claim for service 
connection for bladder cancer.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran is currently service-connected for 
PTSD, evaluated at 70 percent; coronary artery disease, evaluated 
at 30 percent; asthma, evaluated at 10 percent; hypertension, 
evaluated at 10 percent; and residuals of right shoulder, right 
foot and left foot, each evaluated at 0 percent.  

In the March 2009 remand, the Board requested that a VA 
examination be conducted to determine if the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities.  In the June 2009 VA 
Compensation and Pension Examination, however, the examiner did 
not consider whether all the disabilities together rendered the 
Veteran unemployable.  The examiner focused on the effect of the 
symptoms of PTSD on employment, but did not consider whether PTSD 
in combination with the other service connected disabilities 
rendered the Veteran unemployable.  

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted above, the Board finds that the VA opinion 
obtained in this case was insufficient, as it did not consider 
all the Veteran's service connected disabilities.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has not been met.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	Another VA opinion should be obtained to 
determine whether the Veteran's service-
connected disabilities, alone, render him 
unable to engage in substantially gainful 
employment.  The examiner should consider 
that the Veteran is service connected for 
PTSD, evaluated at 70 percent; coronary 
artery disease, evaluated at 30 percent; 
asthma, evaluated at 10 percent; 
hypertension, evaluated at 10 percent; and 
residuals of right shoulder, right foot and 
left foot, each evaluated at 0 percent.    
The opinion should include a description of 
the overall effect of all his service 
connected disabilities on potential 
employment.  The opinion should state whether 
the Veteran's service-connected disabilities, 
alone, render him unemployable, with an 
explanation.  

2.	The RO should then readjudicate the case.  
If the determination remains unfavorable to 
the Veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


